Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
Response to Arguments
The applicant argues that the prior art fails to disclose the claim limitations of claims 1 and 15 directed to “wherein the feed array is centered on the focal ring such that at least one of the plurality of rings overlaps with the focal ring and the remaining rings of the plurality of rings are non-overlapping with the focal ring”  (claim 1); and “collecting the reflected electromagnetic radiation by a feed array including a plurality of rings and centered at a focal ring about an axis of the reflector, at least one ring of the plurality of rings overlapping with the focal ring and at least one of the plurality of rings being non-overlapping with the focal ring” (claim 15).  Regarding claim 18, the applicant addresses a solely different limitation/feature on which the patentability is based, including “a sub-reflector that is a tilted conic of revolution and configured to receive the first reflected electromagnetic radiation and produce a second reflected electromagnetic radiation . . . and each of the plurality of feed antennas configured to receive second reflected electromagnetic radiation from the sub-reflector.”  Thus, the subject matter of claims 1 and 15 is directed to different subject matter than that set forth in claim 18.  Specifically, the applicant argues that Hirabe is silent with respect to some of the antenna elements being overlapping and the other being non-overlapping with a focal ring.
The applicant’s argument has been considered but is not persuasive. There is nothing to distinguish one of the rings, for example in FIG. 10B, ring 3 consisting of elements #1, #3, #5, and #7, being defined as “overlapping the focal ring” and the further positioned ring 4 consisting of elements #2, #4, #6, and #8 as representing at least one ring that is “not overlapping with the focal ring 3” since it is spaced in the same manner as the instant disclosure.  Regarding claim 18, the applicant fails to point out how the claim language differentiates over the prior art.  The remark that Hirabe does not teach a sub-reflector wherein the signals from the sub-reflector are received at a plurality of feeds is unsupported and contrary to the teachings of Hirabe who is directed to an antenna system that operates as a transmitter or receiver (see Technical Field and Advantageous Effects of Invention); thus, even though embodiments are exemplified as acting in the transmission direction and the reception direction, the antenna system would be reciprocal and the same; also see (11:42+).  Thus, embodiments such as shown in FIG. 2 for example, is capable of operating in the reception direction to the reciprocity of the antenna.  As such, the An antenna having the same configuration as that of the above-described radio transmitting antennas 10, 60, 70, 80, 90 can also be used for receiving antennas of the radio transmitting antennas 10, 60, 70, 80, 90. The same combinations of the antennas may be used for the transmission and reception, or different combinations of the antennas may be used for the transmission and reception,” the combination of FIGs. 3 and 4 for use as a receiver is suggested and meets the scope of the claims. Thus, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, the newly prior art and rejections further show the lack of patentability of the instantly claimed subject matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble sets forth “an optical system.”  However, as now claimed, the system directed to a reflector, antenna, feed array, RF path and beamformer.  The claim is misdescriptive since the specification does not describe the RF path and beamformer as being part of an “optical system” particularly in light of the fact that “optical” and “radio wave” are conventionally considered different.  According to the specification “an optical system includes a reflector having a focal plane and a parabolic curvature configured to receive electromagnetic radiation having a first gain and provide reflected electromagnetic radiation having a second gain greater than the first gain that collimates into a focal ring. The optical system includes a feed array comprising a plurality of rings, in which each of the plurality of rings includes a plurality of feed elements configured to receive the reflected electromagnetic radiation from the reflector” [0006]. Thus, the claim fails to clearly and distinctly define the subject matter since it is unclear how an RF part for converting an RF signal to an electronic signal and a beamformer receiving the electrical signals are considered to be “optical” in nature as to be part of an “optical system.”
In claim 1, the language “wherein the feed array is centered on the focal ring” lacks a proper antecedent basis.  
In claims 1 and 15, the language “a radio frequency (RF) path” and “receiving, by a radio frequency (RF) path” are misdescriptive and lack clarity.  It would appear that there are a plurality of RF paths as opposed to a single RF path.
In claims 2 and 3, the language “the first beam
Claim 5 remains indefinite since it is unclear what dimension “1λ x 1λ” represents for each feed element of the array since no specific structure of a feed element is defined in the claims.  Thus, the scope of the claim lacks clarity and remains not understood.
Claim 12 is indefinite due to the language “wherein the reflector is tilted relative to the focal plane” since it is unclear what this represents.  As there is no structural association set forth in the claims, it is unclear what structural characteristic is defined by the claim language.  Examiner cannot find such support in the specification or in the drawings as originally filed in order to aid the Office in understanding the scope of the claim language.  
In claim 13, it is unclear how the amendment from “conic surface” to “ellipse” corrects the issue with respect to “tilted.” Notwithstanding, based on FIG. 2 and its description  of element 220 that such is known in the art, such will be interpreted as a sub-reflector similar to that in FIG. 2 and does not represent any patentable distinction.  As such, the previous rejection is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably the RFR shown in FIG. 9A is a center-fed dual-reflector architecture that focuses a plane wave to a focal point (e.g., 960) . . . electromagnetic radiation travels along the incident plane toward the top surface of the main reflector 910 and interacts with the top surface of the main reflector 910 to produce first reflected electromagnetic radiation. The first reflected electromagnetic radiation interacts with the inner surface of the sub-reflector 930 to produce second reflected electromagnetic radiation. The second reflected electromagnetic radiation converges to a focal point (e.g., 960) and interacts with the feed elements of the ring feed array 920 to produce a pencil beam through the open center of the main reflector 910.”  According to the claim, the main reflector, which is described by 910 of FIG. 9A, collimates electromagnetic radiation into a focal ring.  It is not clear from the specification nor in the drawings in what manner such is accomplished.  Additionally, the claim sets forth that the plurality of feed antennas are arranged in a ring and each receives the second reflected electromagnetic; however, according to the specification the second reflected radiation converges to a focal point 960, and in some unknown and undisclosed manner produces a pencil beam through the center of the main reflector 910.  Such specification’s teachings are further silent as to a beamformer for creating a plurality of composite beams.  Thus, the embodiment in claims 18-20 are insufficiently described in the specification as originally filed.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, and 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabe (WO2017/056136, corresponds to English translation of 10,665,955).
Hirabe disclose an antenna system for transmission and reception (1:14+, 11:42+) comprising a parabolic reflector (15) that collimates radiation to a focal region, a feed array (A) comprising one or more rings of feed elements (FIGs. 10A-10D) arranged in a ring array receiving the reflected radiation, a plurality of RF paths (signal distribution network D1-DN), and a beamformer (Butler matrix (B)) for controlling the ring array elements and represents a well-known beamformer that adjusts amplitude and phase (also see FIG. 12, e.g.).  Additionally, a sub-reflector embodiment (64, 64B/63B in FIGs. 2 and 3) is shown as well as a tilted conic of revolution (FIG. 4). Based on the dimensions shown in the drawings of Hirabe, the distance between the feed array and the reflector is approximately one half of the diameter of the reflector and thus meets the scope of the claims.
Claims 1-4, 6, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Watson et al (20090201213).
Watson et al (20090201213) disclose an antenna system that includes a parabolic reflector 101 having a focal point 104, and a feed array having feed elements 102/202, the feed array represented by a phased array.  FIG. 5b shows the antenna elements 511 coupled to RF paths 512 which is coupled to a beamformer 513. The feed array of feed elements may further comprise a plurality of, i.e., inner/outer, rings of feed elements, for example 702/703 of FIG. 7a and 712/713 of FIG. 7b, each of which includes a plurality of feed elements.  The center of the array may be located at the focal point of the parabolic reflector, however, according to another aspect of the present invention, the center of the array may be offset from the focal point [0024]; in light of the offset, the reflected radiation is focused in a ring.
Claims 1-4, 6, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Runyon (9,373,896).
Runyon (9,373,896) discloses a phased array reflector comprising a parabolic reflector 205 having a focal region and a parabolic curvature, a feed array 215 comprising a phased array positioned relative to the reflector such that the focal region 207 is centered on the array of antenna elements 245.  A system of two or more reflectors may also be fed by a phased array with the system having a focal region (5:28+). The antenna elements 245 may also be arranged in a triangular lattice that is not equilateral, or a square or rectangular lattice. Each configuration of antenna elements 245 has corresponding benefits. For example, the close packed equilateral triangular lattice shown in FIG. 4 is useful when generating beams in a circular field of view (FOV) (10:33+).  FIG. 6 further shows parabolic reflector 205 for reflecting receiver RF signals to a plurality of rings 215 of feed/antenna elements which are coupled to RF paths 610/620 which are subsequently coupled to beamforming means 630-635. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Hirabe et al (WO2017/056136, corresponds to English translation of 10,665,955), Watson et al (20090201213) or Runyon (9,373,896) in view of Mizzoni et al (9,054,414).
Each of Hirabe et al, Watson et al and Runyon teach the subject matter substantially as claimed as set forth above and further suggest the use of double reflectors.  However, the specific claimed arrangement, which is exemplified by the arrangement of FIG. 9A, is not specified.
Mizzoni et al show the same optical structure, see FIG. 5 for example, as the applicants’ design as shown in FIG. 9A. There is no discernible distinction between the claimed reflector/sub-reflector arrangement and the prior art arrangement shown by Mizzoni et al.  
It would have been obvious to one having ordinary skill in the art to modify any one of Hirabe et al, Watson et al and Runyon by modifying the antenna system to be a double reflector system using a tilted conic/ellipse of revolution in light of the conventionality of such as shown by Mizzoni et al and since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Due to the reciprocal nature of the antenna system and in light of the fact that the antenna system of Mizzoni et al finds use in LEO satellite for telecommunications, it is clear that it would be used for both transmission and reception. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keller et al (3,713,163) substantially disclose the claimed antenna system comprising a parabolic reflector 11 having a boresight axis 12 on which lies a reflector focal point 13 which receives RF signals and reflects/focusses the RF signals (i.e. increases the gain), a feed array comprising arms 14 and 15 each having a plurality of off-axis (i.e. radially displaced) antenna elements 23 and 24 for receiving the reflected RF signals as well as a feed element 22 that overlaps a focal ring (i.e. a circular focus area, the feed array being positioned substantially in a plane centered on the focal point (e.g. 5:15+), RF paths configured to receive signals from the feed array, see FIG. 3 and 4:21+ for example, and a beamformer in the form of the control circuit 34 and elements 32 and 33, as well as motors 18 and 19 for independently rotating the arms 14 and 15.  Each of the rotatable offset antenna elements represents a ring wherein each radially spaced element represents a concentric ring. 
Barbano (4,434,425) discloses a parabolic reflector 12 fed by a multiple ring array, exemplified in FIGs. 2 and 6, comprising a plurality of antenna elements 18, 19 arranged in concentric rings, centered on a center point 21, and in a common plane, and each antenna element is coupled via RF paths, i.e. coaxial lines 34/35, to a switching circuit 46 by a hybrid circuit 36, the hybrid and switching circuit meeting the scope of a beamformer (3:10+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646